DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 01/20/2022.
Claims 1-16 and 22-25 are currently pending in this application. Claims 1, 3, 8-15, 22, 23 and 25 have been amended.
No new IDS has been filed.

Examiner’s Note
Applicants are suggested to include information from figures 9 and 18 with related text of the specification (e.g., both the usage of the MPC view and key manager with certificate information) in the claims in order to improve claim limitations regarding the allowalibity of the application.

Response to Arguments
Regarding the 112(b) rejections, the applicant amends some claims and has, in page 8 of the remarks, argued that “… the office action does not offer any explanation as to why one of ordinary skill in the art would not understand what is claimed when the claims are read in light of the specification …”.
Examiner respectfully disagrees with this arguments.
As described in the pages 3-7 of the previous office action of 11/02/2021, the reasons, for why the claim limitations are unclear, are clearly described. For example, the rejections to claim 4 are described as “… claim 4 recites … sends the request to the at least one other device by uploading the request to a distributed leger, however, it is not clear whether the distributed ledger is the same with the at least one other device or not (e.g., they are different types, which cannot be the same)”. In other words, it is not clear how to define sending the request to the applicant’s device by uploading the request to the examiner’s distributed ledger. 
Please note that although the claims are interpreted in light of the specification, limitations for the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Because the applicant’s amendments do not overcome all rejections (although overcome some of them), the updated/maintained rejections are stated the 112(b) rejections section below.    

Regarding the 103 rejections, the applicant, in page 9 of the remarks, has argued that “… claim 1 recites … signing the request with a certificate that identifies the request as valid without identifying the device … however, Roth illustrates that a request from a node includes the ID of the node – fig. 7… messages sending secret shares to the nodes are published so that it is … [0053] … Roth expressly requires that the identity of the nodes be made known …”.
The applicant’s this argument is not persuasive.
It is noted that the features upon which applicants argue (e.g., teaching of Roth, such as “a request from a node includes the ID of the node, publishing messages sending secret shares to the nodes, requiring that the identity of the nodes be made known …”) are NOT prohibited/prevented by the claims. Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is clear that “a node including the node ID, publishing the messages, making known the node ID” is nothing to do/relate with the claimed limitations, “… signing the request with a certificate that identifies the request as valid without identifying the device”.

The applicant, in pages 9-10 of the remarks, further argued that “… Wentz and Roth cannot be combined without changing the principle of operation of Roth from one in which the identities of the nodes are made public to one in which the identities of the nodes are hidden …”.
Examiner respectfully disagrees with this argument.
As taught in Roth, Roth clear teaches digitally signing the request by the use of the certificate that identifies the request as valid – see fig. 7 and par. 0056 of Roth, and the certificate includes a public key (13) (or validating the request using the signed certificate with the public key) – see page 13, lines 5-8 of Roth. Moreover, Wentz teaches different ways of authentication or validation using the public key of a certification or a confidence level of the certificate – see par. 0020 of Wentz. Therefore, the combination of the teaching of Roth (e.g., using the certificate with a public key) with the teaching of Wentz (e.g., using the certificate with a public key or a confidence level) does not have to change the principle of the operation of Roth – see the 103 rejections of the claim 1 below for detail.

The applicant’s arguments, for the claims 2-16 and 22-25 with the 103 rejections regarding similar limitations of above responded limitations of the claim 1, are not persuasive and the response for these arguments are similar with the response for the claim 1 above.

Thus, the applicants’ arguments are not persuasive. Please see amended rejections below for the amended claims. This action is final.

Claim Objections
Claim 22 is objected to because of the following informalities:  “… reconstruct the key using the the secret shares …”, which appears to be “… reconstruct the key using the secret shares …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 1-16 and 22-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites:
“… generating a request for secret shares needed to reconstruct a key … sending the request, signed with the certificate, to at least one other device … ”; however, it is not clear whether a plurality of secret shares requested are asked/provided to/by a single device (e.g., one other device) - note: the term “at least one” is assumed/interpreted as “one”;
“… a request for secret shares needed to reconstructed a key … determining whether the secret shares received … is sufficient to reconstruct the key; and reconstructing the key using the one or more secret shares …”, however, it is not clear whether “requested secret shares” are the same as “received the secret shares” or not (note: if they are the same the determining process is not required because the requested secret shares are what needed to reconstructed the key). 
Claims 2-16 depend from the claim 1, and are analyzed and rejected accordingly.

Claim 2 recites “… retrieving encrypted data from a data storage device using the key”, however, it is not clear whether the encrypted data is retrieved by encryption using the key or not (e.g., the output of the retrieving function is the encrypted data).
Claim 3 recites “…the data is retrieved by decrypting the data with the key”, however, it is not clear (1) whether the retrieving of data is the same as the retrieving encrypted data of the claim 2 or not; (2) how decryption function performs to the (plain) data; (3) the data has an antecedent basis issue (e.g., not a data defined before).
Claim 4 recites “… sends the request to the at least one other device by uploading the request to a distributed ledger”, however, it is not clear whether the 
Claim 6 recites “… the device uploads the request to the distributed ledger using Tor to remain anonymous”, however, it is not clear (1) what “Tor” means (e.g., Tor factor, Terms of reference, etc.); (2) whether the device is anonymous before the uploading process or not.
   Claim 8 recites “… the device receives the secret shares … from the distributed ledger”, however, it is not clear whether the distributed ledger is the same with the at least one other device of the claim 1 or not because the secret shares are requested from the other device (e.g., omitting necessary steps/components which cause the limitations unclear).
Claim 9 recites “… receiving a first secret share from a server … combining the first secret share with the secret shares to reconstruct the key”, however, it is not clear whether the one additional secret share (e.g., the first secret share) is combined with the secret shares even though the secret shares alone is sufficient to reconstruct the key (see also the limitations of the claim 1).
Claim 10 recites “… the secret shares received (from the at least one other device – of the claim 1) by the device include signatures based on certificates of at least one other device from which the secret shares are received”, however, it is not clear (1) whether “at least one other device” is the same as “at least one other device” of the claim 1or not (note: if they are the same, suggested to use “the at least one other 
Claims 14 and 15 recite “… receiving another request from another device; validating the other request … sending a first secret share to the other device …”, “the request”, “the other device”, however, it is not clear (1) whether “the other request” is the same as “a request” of the claim 1 or not (if not the other request has an antecedent basis issue); (2) whether “the other device” is the same as “at least one other device” of the claim 1 or not.
Claim 16 recites “… the device determine the request to be invalid if a certificate with which the request is signed …”, however, it is not clear (1) whether the device is determining validity of its own request or not – see also the claim 1; (2) whether “a certificate” is the same as “a certificate” of the claim 1 or not.

Claim 22 recites:
“A data security system comprising: a first device configured to: … distribute the secret shares to a plurality of terminals … a second device configured to generate certificates corresponding to the plurality of terminals
“… distribute the secret shares to the plurality of terminals … distribute the certificates to the plurality of terminals … store one of the secret shares distributed by the first device …”, however, it is not clear (1) whether all generated secret shares are distributed to each of the plurality of terminals or not; (2) whether all generated certificates are distributed to each of the plurality of terminals or not; (3) which one of the secret shares are stored on the second device;
“… each of the plurality of terminals being configured to: … anonymously transmit the request to one or more of the plurality of terminals, anonymously receive responses from the plurality of terminals, the responses including secret shares distributed …”, however, it is not clear (1) whether each of the plurality of terminals is transmitting a request to itself (e.g., one of the plurality of terminals); (2) whether each of the plurality of terminals receives response, which include same secret shares from the plurality of terminals or not.
Claims 23-25 depend from the claim 22, and are analyzed and rejected accordingly.

Claim 23 recites “… a request from another of … a certificate … sending a respective secret share to the other of …”, however, it is not clear (1) whether “a request” is the same as “a request” of the claim 22 or not (2) how to define “another/other of the plurality of terminals” – suggested to use “a second/third terminal of the plurality of terminals if appropriate; (3) whether “a certificate” has any relationship (e.g., the same or different) with “a respective one of the certificates” of the claim 22 or 
Claim 25 recites “… another certificate included in a communication from another of the plurality of terminals …”, however, it is not clear (1) how to define “another of the plurality of terminals” – suggested to use “a second/third terminal of the plurality of terminals if appropriate; (2) whether “another certificate” has any relationship (e.g., the same or different) with “a respective one of the certificates” of the claim 22 or not.

Claim Rejections - 35 use § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-16 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (WO 2018/109010 A1) in view of Wentz (US 2020/0153627 A1).

As per claim 1, Roth teaches a method for data security implemented as an application on a device [see fig. 1 and abstract of Roth], comprising:
generating a request for secret shares needed to reconstruct a key from the secret shares; signing the request with a certificate that identifies the request as valid [figs. 1, 7 – note: signed by 5456 so every node that has a secret share will know that these secret share are requested by from node 5456; par. 0005, lines 1-8; par. 0015, lines 1-4; par. 0016, lines 1-4; par. 0056, lines 1-6; page 13, claim 14, lines 1-4 of Roth teaches generating a request (e.g., a message of request) for secret shares needed to reconstruct a key (e.g., the secret key) from the secret shares; signing the request with a certificate that identifies the request (the message of the request) as valid (to bind with or to proof being correct) – note: the certificate include a public key
sending the request, signed with the certificate, to at least one other device; receiving, from the at least one other device, the secret shares [fig. 7; par. 0015, lines 1-4; par. 0016, lines 1-4; par. 0056, lines 1-6; par. 0057, lines 1-3 of Roth teaches sending the request, signed with the certificate (e.g., digitally signed request message with the certificate), to at least one other device (e.g., all remaining peer nodes); receiving, from the at least one other device (e.g., each node of the peer nodes received the request message), the secret shares (e.g., the share of the item 82 of fig. 7)]; 
determining whether the secret shares received from the at least one other device is sufficient to reconstruct the key; and reconstructing the key using the secret shares upon determining that the one or more secret shares are sufficient to reconstruct the key [fig. 6; par. 0019, lines 1-4; par. 0057, lines 1-3 of Roth teaches determining whether the secret shares (e.g., “n” secret shares) received from the at least one other device (e.g., each/some/all node(s) of the peer nodes received the request message) is sufficient to reconstruct the key (e.g., the secret key or the original encryption key); and reconstructing the key using the secret shares upon determining that the one or more secret shares are sufficient to reconstruct the key (e.g., the secret key or the original encryption key)].

Although Roth teaches signing the request with a certificate (which includes a public key) that identifies the request to bind with (or to proof being correct) the 
However, Wentz teaches signing with a certificate that identifies without identifying the device [fig. 2; par. 0020, lines 1-9; par. 0060; par. 0065, lines 1-29; par. 0087, lines 1-6 of Wentz teaches signing with a certificate (e.g., the secure proof) that identifies without identifying the device (e.g., anonymous authentication procedure)]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roth with the teaching of Wentz to include signing with anonymous authentication procedure or without identifying a device because it provides improvements to architecture and processes for storing secure information including authentication information necessary for engagement in digital currency transfers and authentication of digitally signed assertions including cryptographic immutable ledgers, such as block chains - see para. 0015 of Wentz.

As per claim 2, Roth in view of Wentz teaches the method according to claim 1. 
Roth further teaches retrieving encrypted data from a data storage device using the key [fig. 1; par. 0005, lines 1-9; par. 0047, lines 1-3 of Roth teaches retrieving encrypted data (e.g., the encrypted file) from a data storage device (e.g., the storage) using the key (e.g., the reconstructed secret key)].

As per claim 3
Roth further teaches that wherein the data is retrieved by decrypting the data with the key [figs. 1, 6; par. 0005, lines 1-9; par. 0047, lines 1-3 of Roth teaches the data is retrieved by decrypting the data (e.g., the encrypted data) with the key (e.g., the reconstructed secret key)].

As per claim 4, Roth in view of Wentz teaches the method according to claim 1. 
Roth further teaches wherein the device sends the request to the at least one other device by uploading the request to a distributed ledger [fig. 1; par. 0005, lines 9-13; par. 0006, lines 1-3; par. 0017, lines 1-3; par. 0041, lines 1-2; par. 0042, lines 1-3 of Roth teaches the device sends the request to the at least one other device by uploading the request (e.g., the request message) to a distributed ledger (e.g., the ledger of the blockchain)].

As per claim 5, Roth in view of Wentz teaches the method according to claim 4. 
Although Roth teaches that the device uploads the request to the distributed ledger – see the rejections to the claim 4, Roth does not explicitly disclose performing uploading or a process anonymously.
However, Wentz teaches a device performing a process anonymously [fig. 2; par. 0020, lines 1-14; par. 0087, lines 1-6 of Wentz teaches the requesting device performing a process/task anonymously]. 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roth with the teaching of Wentz to include performing a task anonymously 

As per claim 6, Roth in view of Wentz teaches the method according to claim 5. 
Although Roth in view of Wentz teaches the device uploads the request to the distributed ledger anonymously – see the rejections to the claim 5, Roth does not explicitly disclose the anonymous process using Tor.
However, Wentz teaches the anonymous process using Tor [fig. 4; par. 0106, lines 30-33 of Wentz teaches the anonymous process using Tor].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roth with the teaching of Wentz to include performing a task anonymously using Tor because it provides improvements to architecture and processes for storing secure information including authentication information necessary for engagement in digital currency transfers and authentication of digitally signed assertions including cryptographic immutable ledgers, such as block chains - see para. 0015 of Wentz.

As per claim 7, Roth in view of Wentz teaches the method according to claim 4. Roth further teaches wherein the distributed ledger is a block chain [fig. 1; par. 

As per claim 8, Roth in view of Wentz teaches the method according to claim 5. 
Roth further teaches wherein the device receives the secret shares by downloading the secret shares from the distributed ledger [par. 0005, lines 9-13; par. 0006, lines 1-3; par. 0057, lines 1-3 of Roth teaches wherein the device receives the secret shares (e.g., the minimum n shares) by downloading the secret shares from the distributed ledger (e.g., the decentralized ledger)].

As per claim 9, Roth in view of Wentz teaches the method according to claim 1. 
Roth further teaches receiving a first secret share from a server that manages the secret shares and the key; and combining the first secret share with the secret shares to reconstruct the key [figs. 1, 2, 6; par. 0048, lines 1-8 of Roth teaches receiving a first secret share (e.g., the salt 28) from a server (e.g., a peer node) that manages the secret shares and the key; and combining (e.g., concatenating) the first secret share (e.g., the salt) with the secret shares (e.g., “n” secret shares) to reconstruct the key (e.g., the secret key)].

As per claim 10, Roth in view of Wentz teaches the method according to claim 1. 
Roth further teaches wherein the secret shares received by the device include signatures based on certificates of at least one other device from which the secret shares are received [fig. 7; par. 0056, lines 2-6 of Roth teaches the secret shares (e.g., the message with the secret share 82 of fig. 7) received by the device(e.g., the requesting node 5456) include signatures based on certificates of at least one other device (e.g., each node of the peer nodes received the request message) from which the secret shares (e.g., the message with the secret share 82 of fig. 7) are received].

As per claim 11, Roth in view of Wentz teaches the method according to claim 10. 
Roth further teaches validating the secret shares received based on the signatures included therein [fig. 7 – note: signed by 3305 so everyone will know that this secret share was accessed by node 5456; par. 0056, lines 2-6 of Roth teaches validating (to bind with or to proof being correct) the secret shares received based on the signatures included therein].

As per claim 12, Roth in view of Wentz teaches the method according to claim 11. 
Although Roth teaches validating the secret shares received based on the signatures – see the rejections to the claim 11, Roth does not explicitly disclose wherein, as part of the validating, the method further comprises querying a server that manages device certificates to determine validation.
However, Wentz teaches as part of the validating, the method further comprises querying a server that manages device certificates to determine validation [figs. 1, 4; par. 0097, lines 1-8, 24-31 of Wentz teaches as part of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roth with the teaching of Wentz to include verification with a server because it provides improvements to architecture and processes for storing secure information including authentication information necessary for engagement in digital currency transfers and authentication of digitally signed assertions including cryptographic immutable ledgers, such as block chains - see para. 0015 of Wentz. 

As per claim 13, Roth in view of Wentz teaches the method according to claim 11. 
Although Roth teaches validating the secret shares received based on the signatures – see the rejections to the claim 11, Roth does not explicitly disclose wherein, as part of the validating, the method further comprises determining validity of the secret shares based on a list obtained from a distributed ledger and the signatures included in the secret shares.
However, Wentz teaches as part of the validating, the method further comprises determining validity of the secret shares based on a list obtained from a distributed ledger and the signatures included in the secret shares [figs. 1-4; par. 0091, lines 1-29; par. 0113, lines 1-7 of Wentz teaches as 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roth with the teaching of Wentz to include verification with a blockchain because it provides improvements to architecture and processes for storing secure information including authentication information necessary for engagement in digital currency transfers and authentication of digitally signed assertions including cryptographic immutable ledgers, such as block chains - see para. 0015 of Wentz.

As per claim 14, Roth in view of Wentz teaches the method according to claim 1. 
Roth further teaches receiving another request from another device; validating the other request based on internal policies of the device; and sending a first secret share to the other device when the other request is determined to be valid [figs. 1, 7 – note: signed by 5456 so every node that has a secret share will know that these secret share are requested by from node 5456; par. 0005, lines 1-13; par. 0015, lines 1-4; par. 0016, lines 1-4; par. 0056, lines 1-6 of Roth teaches receiving another request from another device (e.g., one of the peer nodes); validating the other 

As per claim 15, Roth in view of Wentz teaches the method according to claim 14. 
Roth does not teach but Wentz further teaches using regional information to validate the other request; and determining the other request to be invalid if the regional information indicates that the other device is not in a region where data encrypted by the key can be accessed [par. 0100, lines 1-21; par. 0102, lines 25-42 of Wentz teaches using regional information (e.g., the geographic location) to validate the other request; and determining the other request to be invalid if the regional information indicates that the other device is not in a region (e.g., an unexpected geographic location or beyond the threshold value) where data encrypted by the key can be accessed].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roth with the teaching of Wentz to include verification with a location information of the requester because it provides improvements to architecture and processes for storing secure information including authentication information necessary for engagement in digital currency transfers and authentication of digitally signed assertions including cryptographic immutable ledgers, such as block chains - see para. 0015 of Wentz.

As per claim 16, Roth in view of Wentz teaches the method according to claim 13. 
Roth does not teach, but Wentz teaches wherein the list is a certificate revocation list and the device determines the request to be invalid if a certificate with which the request is signed is indicated as invalid in the certificate revocation list [par. 0099, lines 1-44 of Wentz teaches wherein the list is a certificate revocation list (e.g., the revocation list) and the device determines the request to be invalid if a certificate with which the request is signed is indicated as invalid in the certificate revocation list].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roth with the teaching of Wentz to include verification with a revocation list because it provides improvements to architecture and processes for storing secure information including authentication information necessary for engagement in digital currency transfers and authentication of digitally signed assertions including cryptographic immutable ledgers, such as block chains - see para. 0015 of Wentz.

As per claim 22, Roth teaches a data security system [fig. 1], comprising;
a first device configured to: encrypt data using a key and transmit the encrypted data to a data storage device via a network, generate secret shares based on the key, and distribute the secret shares to a plurality of terminals via the network [fig. 1; par. 0005, lines 1-5 of Roth teaches a first 
certificates corresponding to the plurality of terminals, each of the certificates validating communications from a respective one of the plurality of terminals without disclosing an identity of the respective one of the plurality of terminals [figs. 1, 7; par. 0015, lines 1-4; par. 0053, lines 1-7; par. 0056, lines 1-6 of Roth teaches certificates corresponding to the plurality of terminals (e.g., the peer nodes), each of the certificates validating communications from a respective one of the plurality of terminals without disclosing (e.g., the certificates include the public key) an identity of the respective one (e.g., the peer) of the plurality of terminals – see also rejections to the claim 1];
the plurality of terminals, each of the plurality of terminals being configured to: store one of the secret shares distributed by the first device, generate a request signed with a respective one of the certificates, transmit the request to one or more of the plurality of terminals, receive responses from the plurality of terminals, the responses including secret shares distributed by the first device, reconstruct the key using the secret shares, and access the encrypted data stored in the data storage device using the key [figs. 1, 7; par. 0005, lines 1-13; par. 0023, lines 1-2; par. 0015, lines 1-4; 

Although Roth teaches signing the request with a certificate (which includes a public key) that identifies the request to bind with (or to proof being correct) the requester/sender – see fig. 7; page 13, lines 1-4, Roth does not explicitly disclose a second device configured to generate certificates corresponding to the plurality of terminals, distribute the certificates to the plurality of terminals via the network; and the terminal(s) anonymously transmit and receive data from the plurality of terminals.
However, Wentz teaches a second device configured to generate certificates corresponding to the plurality of terminals, distribute the certificates to the plurality of terminals via the network; and the terminal(s) anonymously transmit and receive data from the plurality of terminals [figs. 1, 2; par. 0020, lines 1-9; par. 0021, lines 1-7; par. 0060; par. 0065, lines 1-29; par. 0073; par. 0087, lines 1-6 of Wentz teaches a second device (e.g., the certificate authority) configured to generate 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roth with the teaching of Wentz to include certificate implementation and anonymous authentication procedure or without identifying a device because it provides improvements to architecture and processes for storing secure information including authentication information necessary for engagement in digital currency transfers and authentication of digitally signed assertions including cryptographic immutable ledgers, such as block chains - see para. 0015 of Wentz.

Claims 23-25 are system claims that correspond to the method claims 14, the combination of the claims 4 and 8, and the combination of the claims 10-13 and 16, respectively, and are analyzed and rejected accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.